DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 10/20/2020.
Claim 1, 7, 13 and 14 are amended. 
Claims 1-14 are pending.  

Allowable Subject Matter
Claim 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, amended claim 1 now recites in part, 
determine whether the at least one error was caused by the inspection facility or one of the plurality of manufacturing facilities;
when the at least one error was caused by the inspection facility, allow the remote terminal to perform a remote control operation with the inspection facility; and

A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed. 
Kato (EP2916188B1) teaches, plurality of manufacturing facilities (see Fig. 1 and [0020]), inspection facility (Fig. 1 and [0022] teaches product inspection devices 18 to 20) and also teaches determining which manufacturing facility has caused the error see [0017]. However Kato doesn’t teach making the determination as to whether the at least one error was caused by the inspection facility or one of the plurality of manufacturing facilities.

Kamioka (US20160078396A1) teaches, plurality of manufacturing and inspection devices (see Fig. 2 and ¶0039-¶0046). ¶0060-¶0067 teaches determining abnormality in the solder printing inspection device. ¶0113 teaches certain solder printing inspection device 21 sends information on the occurrence of abnormality in itself. Although it recites solder printing inspection device detecting abnormality in itself, however it doesn’t teach making the determination as to whether the at least one error was caused by the inspection facility or one of the plurality of manufacturing facilities.

Nonaka (used in a dependent claim) (US20040153868A1) in 0138 teaches a cream solder printer 105; a cream solder print inspection machine 106, a multifunctional placement machine 108 b; a placed component inspection machine 109. ¶0150-¶0152 and ¶0217-¶0219 teaches cream solder print inspection machine detects defect caused by cream solder printer and placed component inspection machine detects defects caused by multifunctional placement machine. It doesn’t teach making the determination as to whether the at least one error was caused by the inspection facility or one of the plurality of manufacturing facilities.

Oohori (US20170231127A1) in ¶0054 teaches detecting solder inspection error and mounting inspection error. However it doesn’t teach making the determination as to whether the at least one error was caused by the inspection facility or one of the plurality of manufacturing facilities.
No other art can be found which alone or in combination teaches determine whether the at least one error was caused by the inspection facility or one of the plurality of manufacturing 
Claim 7 recites similar limitation as claim 1 above and is therefore allowed for the same reason as above. Dependent claims 2-6 and 8-14 directly or indirectly depend on claim 1 and are therefore allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116